DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/30/2020. Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-28 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted by Attorney of Record Jeff Degenfelder over the phone on 9/22/2021.
The application has been amended as follows:
Replace claim 1 with:
A ventilator mask comprising: 
a faceplate having a partition delineating an upper and a lower section, said upper section comprising a transparent lens section and having a snorkel coupling defining a passageway through a portion of said transparent lens section to an upper chamber, said lower section comprising at least one cutout opening having a flexible insert, said faceplate having a flange formed along an outer periphery of said faceplate; 
a rigid annular support frame bonded to a backside of said flange, said frame being configured within the outer periphery of said flange; 
a flexible annular skirt fixed to said frame, the skirt being hollow and filled with a cushioning substance, the skirt comprising a lateral nose piece section attached to the partition and forming the upper chamber and a lower chamber, said lateral nose piece having a barrier wall section defining and sealing off the upper chamber from the lower chamber, said lateral nose piece being arranged for 
wherein the barrier wall section includes at least one aperture arranged to allow movement of air from the upper chamber to the lower chamber during an inhalation phase, 
the barrier wall section further includes at least one exhaust orifice containing an exhaust conduit extending from the lower chamber through the upper chamber to the snorkel coupling passageway to allow movement of exhaled air from the lower chamber through the upper chamber to the snorkel coupling passageway during an exhalation phase; 
wherein said at least one cutout opening comprises a first cutout opening having a complementary-shaped flexible insert comprising an outer peripheral edge bonded to the first cutout opening, and a thin-walled recessed portion and a thin-walled bulbous nose section that enables a user to grasp the user's nose; and 
a tubular ventilating sleeve having a first end attached to said snorkel coupling, and including a tubular inhalation conduit comprising a passageway that extends through a body of said tubular ventilating sleeve and fluidly connects a ventilator inhalation hose with an air inlet passageway in said snorkel coupling, said tubular ventilating sleeve having an auxiliary passageway that fluidly connects an exhaust air passageway in said snorkel coupling with a ventilator exhalation hose.
Replace claim 2 with:
The ventilator mask of Claim 1, wherein the at least one aperture has a matching inlet check valve that opens the at least one aperture during the inhalation phase and closes the at least one aperture during the exhalation phase.
Replace claim 3 with:

Cancel claim 10:
Replace claim 13 with:
The ventilator mask of claim 1, wherein the air inlet passageway and the exhaust air passageway of the snorkel coupling are separate.
Replace claim 14 with:
The ventilator mask of Claim 1, wherein said frame is contained within a circumference of the outer periphery of the faceplate.
Replace claim 15 with:
The ventilator mask of Claim 1, wherein said faceplate, frame and tubular ventilating sleeve are constructed of a rigid plastic.
Replace claim 17 with:
The ventilator mask of Claim 1, wherein said flexible insert, skirt and tubular ventilating sleeve are constructed of silicone.
Replace claim 18 with:
A tubular ventilating sleeve, for converting a scuba-enabled mask to a ventilator mask, comprising: 
a tubular body having an open first end that is dimensioned to connect to a distal end of a snorkel coupling, and a closed, opposing second end; 
a tubular inhalation conduit comprising a passageway that extends from the first end through the second end of the tubular body; said tubular inhalation conduit comprising a first end, which extends through the closed-off second end of the tubular body and is dimensioned to connect to a ventilator inhalation hose, and a second end which extends 
an auxiliary passageway formed in a volumetric space of the tubular ventilating sleeve between the tubular body and the tubular inhalation conduit; 
at least one exhaust port formed in said tubular body that provides a fluid connection to said auxiliary passageway through said tubular body.
Replace claim 19 with:
The tubular ventilating sleeve of Claim 18, wherein a cross-sectional area of said auxiliary passageway varies along a length of said tubular ventilating sleeve.
Replace claim 21 with:
The tubular ventilating sleeve of Claim 18, wherein said exhaust port further includes a fitting dimensioned to hermetically connect with a ventilator exhalation hose.
Replace claim 22 with:
The tubular ventilating sleeve of Claim 18, wherein said tubular ventilating sleeve is constructed of a rigid material.
Replace claim 24 with:
The tubular ventilating sleeve of Claim 18, wherein said tubular ventilating sleeve are constructed of a flexible material.
Replace claim 28 with:
The tubular ventilating sleeve of Claim 27, wherein a passageway size of the tubular inhalation conduit may be varied to adapt said mask to a ventilator system.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and function limitations as described in the claims.

Therefore, independent claims 1 and 18 as well as their dependents are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785